STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                      NO.    2022       KW   0453

VERSUS


DAREN Q.         KITCHEN                                                                               2022
                                                                                      JULY 181



In    Re:         Daren    Q.    Kitchen,        applying       for    supervisory writs,                   17th
                  Judicial           District       Court,       Parish        of     Lafourche,            No.
                  512, 285.




BEFORE:           HOLDRIDGE,          PENZATO,      AND    LANIER,     JJ.


        WRIT       GRANTED.          Relator       represents         that     the     district         court

has    failed       to    timely       act    on    his    application         for     postconviction

relief,          filed   on     or    about     December        27,    2019.          If    the    district
court       has    not     already       done       so,    it    is    ordered         to    act       on    the

application for postconviction relief by or before September 22,
2022, and  to provide this  court with  a copy of  its ruling by
September         29,    2022.


                                                      GH

                                                     AHP
                                                     WIL




COURT       OF   APPEAL,       FIRST    CIRCUIT




        DEPUTY      CLERK       OF   COURT
                  FOR    THE    COURT